DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 and 16-23 are pending:
		Claims 1-6 and 16-23 are rejected.
		Claims 7-15 have been canceled.
		Claims 16-23 have been added.  
Response to Amendments
Amendments filed 09/27/2021 and 10/20/2021 have been entered. The amendments to the claims overcome claims objections, §112 and §103 rejections previously set forth non-final Office Action mailed 06/29/2021. 
Amendments have necessitated new objections and new grounds of rejections.
Response to Arguments
Arguments filed 9/27/2021 have been entered. Arguments were fully considered.
On pgs. 4-6 of Applicant’s Arguments, Applicant argues that:
Turner described a system for sewage treatment by means of the "contact- stabilization" process. The device described comprises a first area (contact area) in which the waste water to be treated is inlet, which is immediately oxygenated by insufflating air and mixed with the sludge present in the system. The suspended mix (comprising both sludge and waste water) is then passed through a spiral pipe, oxygenated again with air and then introduced in the second area (stabilization area). In such area (partially filled with porous material) the degradation of the organic material adsorbed on the sludge as well as the separation of the solid phase (sludge) from the liquid phase (effluent) is completed. This last one is discharged by gravity from the bottom of the reactor, while the sludge is partially held by the filling material and partially recirculated in the first area to start a new sequence of the contact-stabilization process. The process described has some technical limits, which are also common to many treatment systems with activated sludges. First of all, the waste water is constantly supplied, oxygenated and mixed to sludge; these conditions 

Secondly, prior art system is not provided a tank in which there is only treated liquid, but both the tanks are filled with liquid and sludge, and this prevents from achieving different conditions between the two tanks.

Additionally, since in the second tank where both sludge and liquid are provided, it cannot use effectively a pump for the extraction of the treated effluent, whose flowrate is so significantly influenced by the percolation speed through the porous means provided in the stabilization area which tends to be occluded while the system functions. Therefore, frequent cleaning of such porous means is needed, reducing the efficiency of the Turner's system. 

The applicant would like to draw the Examiner's attention on the fact that the plant described by Turner is not able to ensure a sludge-liquid separation as claimed in the present patent application. 

	These arguments are not persuasive because Turner ensures a solid-liquid separation as claimed (liquid portion is discharged as effluent) (see C3/L55-60) and Turner has two tanks as claimed (tanks 12 and 14) (see C2/L43-47) – the fact that one tank is for storing sludge and other tank is for storing liquid is an intended use (see further explanation below regarding intended uses). 
	The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
	In response to Applicant’s argument that “the waste water is constantly supplied, oxygenated and mixed to sludge; these conditions of high presence of oxygen, both dissolved and in bubble mixture, limit the efficacy of the reduction of the sludge production”, this argument is not persuasive because the conditions of the tank or manner in which the apparatus is operated is directed to process/method claims; process/method claims are presumed inherent in apparatus claims (see further explanation below).

On pg. 8 of Applicant’s Arguments, Applicant argues that:
Based on what reported above, it is evident that Turner does not disclose that on the bottom of the one sludge area, the waste water crosses bottom-up the porous material by plug movement, as claimed on amended claim 1 of this application.

	This argument is not persuasive because Turner teaches waste water crossing bottom-up the porous material by plug movement since the diffuser 54, located below elements 72 and 74 (see Fig. 1), allows flow to move bottom-up; additionally, by plug movement is a process/method limitation; process/method limitations are presumed inherent. 
On pgs. 9-10 of Applicant’s Arguments, Applicant argues that:
Claim 4 has been amended to add the limitations that the novel aeration system has activation and deactivation intervals managed by an automation system of the plant on the basis of the concentration values of ammonia and oxidized nitrogen and the automation system can turn off the aeration system at any time, in case a concentration of the dissolved oxygen, measured by a dedicated probe, exceeds a value set by an operator. 

The combined prior art cited does not provide the disclosure of this feature. 

In view of the amendments to claim 4, applicant respectfully requests that claim 4 be allowed in the application.

	This argument is moot because this limitation was not previously addressed and necessitates new rejections.  
On pg. 10 of Applicant’s Arguments, Applicant argues that:
It has been amended to specify that the elements are made up of plastic cylinders provided with inner partitions; and the element is of such geometry that it is subdivided into at least three areas. 

The combined prior art cited does not provide the disclosure of this feature. 

In view of amended claim 5, applicant respectfully requests that claim 5 be allowed in the application.


Annotated Fig. 4

    PNG
    media_image1.png
    260
    387
    media_image1.png
    Greyscale

On pg. 11 of Applicant’s Arguments, Applicant argues that:
New Claim 16 The new claim discloses that each one of the two containment planes (21, 22), are provided with housings for mounting a number of diffusors for the introduction of waste water and cleaning air and for recirculation of the liquid phase fluid; and wherein said cleaning air is inlet under the containment planes (21, 22), to carry out a more efficient cleaning. 

The combined prior art cited does not provide the disclosure the features of this claim. 

Applicant respectfully requests that claim 16 be allowed in the application.

	This argument is moot because this limitation was not previously addressed and necessitates new rejections.  
On pgs. 11-12 of Applicant’s Arguments, Applicant argues that:
New Claim 17 The new claim discloses that the number of diffusors provides between 20 and 50 diffusors per m2, each one provided with between 4 and 12 openings between 3 and 5 mm for the introduction of waste water which contains suspended particles. 
 
The combined prior art cited does not provide the disclosure the features of this claim.


On pg. 12 of Applicant’s Arguments, Applicant argues that:
New Claim 18 The new claim discloses that the two containment planes are configured so that waste water, liquid phase fluid and cleaning air flowrate pass, holding the porous material; and wherein a containment lower plane is horizontal and preferable positioned on the feeding pipes for air, pure oxygen, waste water and liquid phase fluid. 

The combined prior art cited does not provide the disclosure the features of this claim.

	This argument is not persuasive because Turner teaches a containment plane configured to allow fluid/air to pass (fluid exiting above screens 86 and 88) (see Fig. 1) and the planes together hold the porous material (elements 72 and 74 are retained between screens 86 and 88) (see Fig. 1). 
On pg. 12 of Applicant’s Arguments, Applicant argues that:
New Claim 19 The new claim discloses that the at least one sludge area (2), on the bottom of one of said walls of the tank (1), there are a series of holes for housing pressure probes for measuring a loading loss for cleaning operations to be carried out. 

The combined prior art cited does not provide the disclosure the features of this claim.

	This argument is moot because this limitation was not previously addressed and necessitates new rejections.  
On pgs. 12-13 of Applicant’s Arguments, Applicant argues that:
New Claim 20 The new claim discloses that at least one accumulation area of the sludge (2) comprises an arrangement of branches for feeding air, pure oxygen, waste water and liquid phase fluid; and wherein said branches have a distance in both directions between two inlet branches between 1 and 3 meters, and more preferably between 1.5 and 2 meters. 
 
The combined prior art cited does not provide the disclosure the features of this claim.

	This argument is moot because this limitation was not previously addressed and necessitates new rejections.  
On pg. 13 of Applicant’s Arguments, Applicant argues that:
New Claim 21 The new claim discloses that the aeration/generation system further comprises diffusing pans, connected to said blower/compressor configured to inject at regular intervals air micro-bubbles at the bottom of at least one accumulation area of the liquid phase (3). 

The combined prior art cited does not provide the disclosure the features of this claim.

	This argument is moot because this limitation was not previously addressed and necessitates new rejections.  
On pgs. 13-14 of Applicant’s Arguments, Applicant argues that:
New Claim 23 The new claim discloses that controlled valves allow their use at predetermined times; these valves in conjunction with movement pumps for the waste water and  liquid phase fluid can be interlocked to an automation and control systems which allow their control both in a manual way and by means of programmed logics, by means of a microprocessor and a timer. 

The combined prior art cited does not provide the disclosure the features of this claim.

	This argument is moot because this limitation was not previously addressed and necessitates new rejections.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a series of double pipe couples, parallel to each other” recited in claim 1; “wherein said element is of such geometry that it is subdivided into at least three areas” recited in claim 5; “each one of the two containment planes (21, 22), are provided with housings for mounting a number of diffusors for the introduction of waste water and cleaning air and for recirculation of the liquid phase fluid; and wherein said cleaning air is inlet under the containment planes (21, 22), to carry out a more efficient cleaning” recited in claim 16; “a series of holes for housing pressure probes for measuring a loading loss for cleaning operations to be carried out” recited in claim 19; “wherein said aeration/generation system further comprises diffusing pans, , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 and 16-23 are objected to because of the following informalities: 
	Dependent claims are hereby objected to due to dependency from objected claim 1.
	Claim 1 recites “double pipe couples” in line 27, consider rephrasing to – double pipes coupled – or something similar for clarity. 
	Claim 1 recites “the at least one accumulation area of the at least one accumulation area of the liquid phase” in lines 35-36, consider rephrasing to – the at least one accumulation area of the liquid phase – or something similar since “the at least one accumulation area” is a repeated phrase. 
	Claim 1 recites “by plug movement” in line 20, consider rephrasing to – by plug flow –since plug flow is known in the art. Plug movement is interpreted as plug flow for the purposes of compact prosecution. 

	Claim 2 recites “porous material is made of plastic elements” in line 2, consider rephrasing this limitation since the claims also recite “plastic porous material”.
	Claim 3 recites “is inclined of maximum 50” in line 3, consider rephrasing this limitation to – is inclined at maximum of 50-- or something similar to correct typo; 
	Claim 4 recites “nitrogen; , and” in line 7, consider removing the semicolon or the colon since both are not required. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly cone cted, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are hereby rejected due to dependency from claim 1. 
	Claim 1 recites “aeration/oxygenation system provided at an accumulation area of liquid phase…and a dedicated pipe” in line 13. The specification states that “a dedicated pipe is provided on the bottom of the sludge area” (see pg. 22 of the specification). There is only support for the dedicated pipe in the sludge area and not the liquid phase area. 

	Claim 2 recites “plastic porous material occupies part of the tank (1) and a sludge-free at least one accumulation area of the liquid phase (3)” in lines 6-7. The specification states that “inside said at least one sludge area (2) it is provided porous material” (see pg. 10 of the specification) and “in place of a sludge suspended in the sewage, allow to obtain from the activated sludge a particular kind of sludge made up of biofilm and granular sludge, bounded in a plastic porous means, which occupies part of the tank volume, and a sludge-free liquid phase” (see pg. 13 of the specification). There is only support for the porous material in the sludge area and not the liquid phase area; additionally, the “sludge-free liquid phase” does not provide adequate support for the liquid phase area. 
	Claim 21 recites “diffusing pans” in line 2. The specification states that “the aeration system comprises pans” (see pg. 23 of the specification). There is only support for pans not diffusing pans.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 

	Claim 1 recites “the liquid phase” in line 4. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that there is a liquid phase. 
	Claim 1 recites “at least a recirculation pipe of the at least one accumulation area of the liquid phase” in lines 7-8, it is not clear if the recirculation pipe is connected to the liquid phase area or contains liquid from the liquid phase area or something else thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the recirculation pipe contains liquid from the liquid phase area.  
	Claim 1 recites “previously screened or sedimented” in lines 5-6. It is not clear what previously screened or sedimented is limited to, is the wastewater previously screened or sedimented before the feeding pipe or after the feeding pipe or during feeding or something else thus rendering the claim indefinite?  In interest of advancing prosecution, it is interpreted that there is previously screened or sedimented material that is either before, after or during feeding. 
	Claim 1 recites “an accumulation area of the liquid phase” in 11. It is not clear if an accumulation area of the liquid phase is referring to the at least one accumulation area of the liquid phase or a separation accumulation area. In interest of advancing prosecution, it is interpreted that an accumulation area of the liquid phase is referring to the at least one accumulation area of the liquid phase. 
	Claim 1 recites “porous material contained between two containment planes configured to allow filtration” in lines 16-18, it is not clear if the containment planes are intended to be specific structures like a screen or grate or if they are just locations that the packing media is located between. In interest of advancing prosecution, it is interpreted that the containment plane has a specific structures configured to allow filtration. 
	Claim 1 recites “accumulation area of the sludge (2) has on its bottom a series of double pipe couples, parallel to each other, for feeding waste water (4) and liquid phase fluid (5) respectively, air 
	Claim 1 recites “there are pipe branches for introducing air, pure oxygen and wastewater and liquid phase fluid” in lines 30-31. It is not clear if the pipe branches are a part of the double pipes in the sludge area or located elsewhere. In interest of advancing prosecution, it is interpreted that the pipe branches are located elsewhere. 
	Claim 1 recites “connected with the bottom of said at least one sludge area (2) by means of a pipe and pumping means and related controlled valves” in lines 33-34. The term “related” renders the claim indefinite because it is not clear if the related controlled valves are connected to the pipe and pumping means or connected to any pipe or pump in the system. In interest of advancing prosecution, it is interpreted that the related controlled valves are connected to any pipe or pump in the system.    
	Claim 2 recites “wherein said porous material…with porosity higher than 82% preferably between 82% and 90%”in lines 2-3. The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). In interest of advancing prosecution, it is interpreted that the phrase following preferably is optional. 
	Claim 2 recites “wherein said plastic porous material occupies part of the tank (1) and a sludge-free at least one accumulation area of the liquid phase (3), and wherein said plastic porous material contains sludge made up of biofilm and granular sludge, derived from activated sludge; and wherein said granular sludge is bounded inside pores of said plastic porous material” in lines 4-9. It 
	Claim 3 recites “so that liquid is conveyed more rapidly towards a spillway partition thus avoiding that said liquid can stagnate on the at least one sludge area (2) with possible proliferation of weeds during a maximum incidence of solar radiations” in lines 3-5. It is not clear how the process/method limitation is further limiting the wastewater treatment plant because the proliferation of weeds during solar radiations does not pertain to treating wastewater therefore not given patentable weight.
	Claim 4 recites “at least one accumulation area of the liquid phase (3), wherein said aeration system has activation and deactivation intervals managed by an automation system of the plant on the basis of concentration values of ammonia and oxidized nitrogen; and wherein said automation system can turn off the aeration system at any time, in case a concentration of the dissolved oxygen, measured by a dedicated probe, exceeds a value set by an operator” in lines 4-9. It is not clear if the claim is limiting to a process/method limitation for managing the activation/deactivation intervals of the aeration system or requiring an automation system and a probe for dissolved oxygen to be connected with the aeration system.  Also, the term "can" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). In interest of advancing prosecution, it is interpreted that the phrase following can is optional and that the claim is limited to a process/method limitation of managing the activation/deactivation intervals of the aeration system. 
	Claim 16 recites “wherein said each one of the two containment planes (21, 22), are provided with housings for mounting a number of diffusors for the introduction of waste water and cleaning air and for recirculation of the liquid phase fluid; and wherein said cleaning air is inlet under the 
	Claim 18 recites “wherein said two containment planes are configured so that waste water, liquid phase fluid and cleaning air flowrate pass, holding the porous material” in lines 1-3. It is not clear if the claim is requiring the water to pass through the containment planes and be held by the porous material or is something holding the porous material? In interest of advancing prosecution, it is interpreted that the water is able to pass through the containment planes and that something is holding the porous material. 
	Claim 18 recites “wherein a containment lower plane is horizontal and preferable positioned on the feeding pipes for air, pure oxygen, waste water and liquid phase fluid” in lines 3-5. The term "preferable" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). In interest of advancing prosecution, it is interpreted that the phrase following preferable is optional.
	Claim 19 recites “on the bottom of one of said walls of the tank (1), there are a series of holes for housing pressure probes for measuring a loading loss for cleaning operations to be carried out” in lines 2-4. It is not clear if the claim requiring pressure probes or if the holes have to be capable of housing pressure probes or any type of probe? In interest of advancing prosecution, it is interpreted that there are holes capable of housing pressure probes or any type of probe. 
	Claim 20 recites “wherein said at least one accumulation area of the sludge (2) comprises an arrangement of pipe branches for feeding air, pure oxygen, waste water and liquid phase fluid; and wherein said pipe branches have a distance in both directions between two inlet pipe branches 
	Claim 20 recites “wherein said pipe branches have a distance in both directions between two inlet pipe branches between 1 and 3 meters, and more preferably between 1.5 and 2 meters.” in lines 3-5. The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d). In interest of advancing prosecution, it is interpreted that the phrase following preferably is optional.
	Claim 21 recites “said aeration/generation system” in line 2. It is not clear if “said aeration/generation system” is referring to the aeration/oxygenation system or something else thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted the aeration/generations system is referring to the aeration/oxygenation system. 
	Claim 21 recites “diffusing pans” in line 2. Diffusing pans is not a known term of the art, therefore it is not clear what the structure of the diffusing pans are; additionally the specification does not provide further guidance on the structure of the diffusing pans. Is the claim require diffusing pipes? In interest of advancing prosecution, it is interpreted that diffusing pans are diffusing pipes. 
	Claim 23 recites “said controlled valves” in lines 2-3. It is not clear if said controlled valves is referring to the related controlled valves or something else thus rendering the claim indefinite.  In interest of advancing prosecution, it is interpreted that said controlled valves are referring to the related controlled valves. 
	Claim 23 recites “these valves” in line 2. It is not clear if “these valves” are referring to the controlled valves or the related controlled valves or both or something else thus rendering the claim indefinite? In interest of advancing prosecution, it is interpreted that these valves are referring to controlled valves or the related controlled valves.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites “wherein said each one of the two containment planes (21, 22), are provided with housings for mounting a number of diffusors for the introduction of waste water and cleaning air and for recirculation of the liquid phase fluid; and wherein said cleaning air is inlet under the containment planes (21, 22), to carry out a more efficient cleaning.” In lines 1-5. The housing for the higher containment for introducing wastewater places the feed above the porous material, the claim does not further limit because claim 1 requires water to cross bottom-up said porous material by plug movement and flow introduced from above is not bottom-up. Although not limited by the claim, the only representation of the containment planes in the specification and figures is one containment plane above the other. If there is a housing for wastewater and the liquid phase in the upper containment plane the flow would not be plug flow from bottom up. Applicant may cancel the claim(s), 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Kanow (USPN 5,211,847). 
	Regarding claim 1, Turner teaches an urban waste water treatment plant (see Entire Abstract and Fig. 1), comprising: - a tank (Fig. 1, tank 10 (Fig. 1, containment vessel 10); see C2/L39-50) subdivided into at least two distinct portions (see Fig. 1), said at least two distinct portions comprising at least an accumulation area (see annotated Fig. 1) of the sludge (“of the sludge” is an intended use; the accumulation area is capable for use with sludge, see C3/L51-57) and at least an accumulation area (see annotated Fig. 1) of the liquid phase (“of the liquid phase” is an intended use, the accumulation area is capable for use with liquid phase, see C3/L1-5),  - at least a feeding pipe (Fig. 1, feeding pipe 52 (Fig. 1, pipe 52); see C3/L48-52) of the waste water to be treated (treatment compartments) (see Fig. 1) is configured so that wastewater is inlet on the bottom of said at least one sludge area (see annotated Fig. 1); previously screened or sedimented (pump connected to screened sewage source) (see C2/L45-50); said feeding pipe is mounted inside the at least one sludge area (see annotated Fig. 1); -at least a recirculation pipe (Fig. 1, recirculation pipe 39 (Fig. 1, pipe 39)) (see C3/L4-10) of the at least one accumulation area of the liquid phase (see annotated Fig. 1) (see §112 indefiniteness); -at least a discharge pipe (Fig. 1, discharge pipe 44 (Fig. 1, inlet 44 from pump); see C3/L9-13) of the effluent treated (tank 14 is aerobic digestion tank) (see C2/L45-50), withdrawn from said at least one accumulation area of the liquid phase (see annotated Fig. 1); - an aeration/oxygenation system (Fig. 1, aeration/oxygenation system 30 (Fig. 1, air pump 30)) (see C2/L55-60), provided at an accumulation area of the liquid phase (air is provided to liquid phase area via porous tubing 28) (see C2/L53-57) (see Fig. 1), injecting pure oxygen at time intervals (injecting at intervals is a process/method limitation, process method limitations are presumed inherent) by means of a blower/compressor (air pump 30) (see C2/L55-60), diffusors (air is diffused through porous tubing 28) (see C2/L53-57) (see Fig. 1) and a dedicated pipe (see annotated Fig. 1); –wherein said feeding pipe (Fig. 1, feeding pipe 52) of the waste water to be treated to direct waste water to  that falls in the at least one accumulation area of the liquid phase (solids flow over into tank for recirculation) (see C3/L50-60); wherein said waste water crosses bottom-up said porous material (see Fig. 1) by plug movement (plug movement is a process/method limitation, process method limitations are presumed inherent), -wherein said tank (Fig. 1, tank 10) is subdivided into said at least two distinct portions by means of one or more vertical partitions (see annotated Fig. 1) lower than the walls of the tank (see annotated Fig. 1), so that the liquid from which the suspended material was removed in said at least one sludge area can overflow (“solids remaining…will be consumed and the resulting flow will rise and spill over into space”) (see Fig. 1; see C5/L50-54) from said at least one sludge area to said at least one accumulation area of the liquid phase area (see Fig. 1); there are pipe branches (see annotated Fig. 1) for introducing air, pure oxygen and waste water and liquid phase fluid (this is a process/method limitation; process/method limitations are presumed inherent), wherein the bottom of said at least one accumulation area of the liquid phase is connected with the bottom of said at least one sludge area by means of a pipe and pumping means (see annotated Fig. 1) and related controlled valves (valves 41, 60 and 62 are related) (see Fig. 1) (see §112 indefiniteness), wherein said pumping means which allow the liquid to recirculate from the bottom of the liquid phase area to the bottom of the at least one sludge area (“circulating the liquid from the tank through tubing a pump connected to the bottom of the tank through pipe”) (see C3/L1-11).  

Annotated Fig. 1

    PNG
    media_image2.png
    877
    798
    media_image2.png
    Greyscale

	Turner does not teach that said accumulation area of the sludge (2) has on it’s a series of bottom double pipes, coupled to each other, for feeding waste water (4) and liquid phase fluid (5) respectively, air for cleaning operations and pure oxygen; and wherein on each one of these pipes, at regular intervals.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inlet of Turner by incorporating the inlet manifolds of Kanow because it is the simple addition of known manifolds to a known wastewater treatment system obviously resulting in supplying air and influent (Kanow, see C4/L50-53  and C4/L64-66) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) 
	Regarding claim 3, Turner and Kanow teach the waste water treatment plant according to claim 1, wherein said higher one of said containment planes is inclined at a maximum 50 to the horizontal direction (higher screen is horizontal therefore is inclined at 0 degrees) (Turner, see annotated Fig. 1).
	The process/method limitation “ so that liquid is conveyed more rapidly towards a spillway partition thus avoiding that said liquid can stagnate on the at least one sludge area with possible proliferation of weeds during a maximum incidence of solar radiations” in lines 3-5 does not further limit the wastewater treatment plant therefore not given patentable weight.
	Regarding claim 18, Turner and Kanow teach the urban waste water treatment plant according to claim 1, wherein said two containment planes are configured so that waste water, liquid phase fluid and cleaning air flowrate pass (flow is allowed to pass the screen such that the water can over flow from tank 12 into tank 14) (Turner, see Fig. 1), holding the porous material (elements 72 
	Regarding claim 22, Turner and Kanow teach the urban waste water treatment plant according to claim 1, wherein a number of the accumulation areas of the liquid phase (3), and a number of the accumulation area of the sludge (2) will be equal (there is one liquid phase area and one sludge area therefore there is an equal number) (Turner, see annotated Fig. 1).
	Regarding claim 23, Turner and Kanow teach the urban waste water treatment plant according to claim 1, wherein said controlled valves allow their use at predetermined times (this is a process/method limitation; process/method limitations are presumed inherent) (see §112 indefiniteness); these valves in conjunction with movement pumps for the waste water and liquid phase fluid can be interlocked to an automation and control systems which allow their control both in a manual way and by means of programmed logics, by means of a microprocessor and a timer (the limitation following can be is optional) (see §112 indefiniteness).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Kanow (USPN 5,211,847) and further in view of Audic (USPN 6,312,600). 
	Regarding claim 4, Turner and Kanow teach the urban waste water treatment plant according to claim 1, wherein said liquid phase area comprises an aeration system (air pump 30 and piping connected thereto shown in Fig. 1 is considered the aeration system) configured to inject air on the bottom of said liquid phase area (“porous tubing...located in the bottom of the tank, supplies air from source”) (Turner, see C2/L55-60).
	The combination of references does not teach at least one accumulation area of the liquid phase (3), wherein said aeration system has activation and deactivation intervals managed by an automation system of the plant on the basis of concentration values of ammonia and oxidized 
	In a related of endeavor, Audic teaches a method for automatically adjusting aeration for biological treatment of wastewater (see Entire Abstract) comprising an automation system (automatic device) (see C5/L33-37) wherein said aeration system has activation and deactivation intervals managed by an automation system of the plant on the basis of concentration values of ammonia and oxidized nitrogen (this is a process/method limitation; process/method limitations are presumed inherent); and wherein said automation system can turn off the aeration system at any time, in case a concentration of the dissolved oxygen, measured by a dedicated probe, exceeds a value set by an operator (this limitation is optional).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Turner by incorporating the automatic system for managing the aeration systems as disclosed by Audic because it provides the benefit of improving the reliability of the aeration process (Audic, see C5/L50-57) which is desirable in Turner since the wastewater treatment process relies on aeration (Turner, see Abstract, lines 1-4).  

Claims 2 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Kanow (USPN 5,211,847) in view of Bargna (EP 2 307 323) in view of Pan (CN105399285) in view of Kim (US 2006/0231489). 
	Regarding claim 2, Turner and Kanow teach the waste water treatment plant according to claim 1, plastic porous material occupies part of the tank (porous material inside of tank 12) (see Fig. 1), and a sludge-free at least one accumulation area of the liquid phase (3) (the liquid portion is discharged as effluent therefore sludge-free) (see C3/L55-60).
	The combination of references does not teach each element measuring between 5 and 20 mm, volume of interstitial voids between 90 and 500 mm3 and wherein said porous material is made 
	In a related field of endeavor, Bargna teaches a plant and process for purification of wastewater (see ¶1) comprising support material having a void size between 50 and 80 mm3 and porosity between 0.6-0.8 (see claim 1).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Turner by incorporating the support material of Bargna because said support material has high porosity for providing high biomass concentration (Bargna, see ¶6) which is beneficial for low sludge production (Bargna, see ¶14) and desirable in Turner for treating wastewater (Turner, see Abstract, lines 1-2).
	The combination of references does not teach element measuring between 5 and 20 mm, wherein said porous material is made up of elements with porosity higher than 82%; said plastic porous material contains sludge made up of biofilm and granular sludge, derived from activated sludge; and wherein said granular sludge is bounded inside pores of said plastic porous material.
	In a related field of endeavor, Pan teaches a sewage treatment method for sludge reduction (see Entire Abstract) wherein said porous material is made up of elements with porosity higher than 82% (“porosity is greater than or equal to 90%”) (see Entire Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the porosity of Turner (as modified by Bargna) by selecting a porosity within the claimed range as disclosed by Pan because the selection of overlapping portion of ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

	In a related field of endeavor, Kim teaches an apparatus for performing the treatment of sewage (see Entire Abstract) comprising porous filtering media sizes 10-300 mm (see ¶29). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the porous element of Turner by selecting a size within the claimed range as disclosed by Kim because the selection of overlapping portion of ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The combination of Turner, Bargna, Pan and Kim teaches “said plastic porous material contains sludge made up of biofilm and granular sludge, derived from activated sludge; and wherein said granular sludge is bounded inside pores of said plastic porous material” because the combination teaches the claimed structure of the porous material therefore will be capable of containing sludge within the pores. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 5, Turner, Kanow, Bargna, Pan and Kim teach the urban waste water treatment plant according to claim 2, wherein said elements comprise plastic (“plastic element”) (Turner, see C2/L30-32) cylinders (Turner, see Fig. 3 of cylinder) provided with inner partitions (Turner, see Fig. 3 of inner partitions); and wherein said element is of such geometry that it is subdivided into at least three areas (Turner, see annotated Fig. 4).
	Regarding claim 6, Turner, Kanow, Bargna, Pan and Kim teach the urban waste water treatment plant according to claim 2, wherein said elements comprise also tongues on the outer surface (Turner, see annotated Fig. 4).  
Annotated Fig. 4

    PNG
    media_image1.png
    260
    387
    media_image1.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Kanow (USPN 5,211,847) and further in view of Sun (US 20090230041). 
Regarding claim 20, Turner and Kanow teach the urban waste water treatment plant according to claim 1, wherein said at least one accumulation area of the sludge (2) comprises an arrangement of pipe branches for feeding air, pure oxygen, waste water and liquid phase fluid (for feeding air, oxygen, water and liquid phase are recited as an intended use).
	In a related field of endeavor, Sun teaches integrated water treatment apparatus (see Entire Abstract) comprising a tube (a branch is just another section of piping) having a length ranging from 0.5 meter – 8 meters (see ¶36).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of pipe branches of Turner by selecting a length within the claimed range as disclosed by Sun because the selection of overlapping portion of ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Kanow (USPN 5,211,847) and further in view of Bargna (EP 2 307 323).
	Regarding claim 19, Turner and Kanow teach the urban waste water treatment plant according to claim 1.
	The combination of references does not teach wherein said at least one sludge area (2), on the bottom of one of said walls of the tank (1), there are a series of holes for housing pressure probes for measuring a loading loss for cleaning operations to be carried out.  
	In a related field of endeavor, Bargna teaches a plant and process for the purification of wastewaters (see ¶1) comprising wherein the bottom of one of said walls of the tank (the wall of tank is a sidewall, there are probes 9 at lower portion of the side wall), there are a series of holes (probes 9 in place of holes) (see Fig. 1) for housing pressure probes (the holes are capable of housing pressure probes) for measuring a loading loss for cleaning operations to be carried out (the sensors 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of Turner by incorporating the series of housing holes as disclosed by Bargna because the simple addition of known holes to a known treatment system obviously resulting in providing probes at suitable locations (Bargna, see claim 8) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (USPN 3,956,128) in view of Kanow (USPN 5,211,847) and further in view of Yamasaki (US 2007/0114176).
	Regarding claim 21, Turner and Kanow the urban waste water treatment plant according to claim 1, wherein said aeration/generation system further comprises diffusing pans (diffusing pipes/tubes) (see C2/L54-56) (see §112 indefiniteness), connected to said blower/compressor configured to inject at regular intervals air micro-bubbles at the bottom of at least one accumulation area of the liquid phase (3) (porous tubing 28 connected to air pump 30) (see annotated Fig. 1).  
	The combination of references does not teach configured to inject micro-bubbles. 
	In a related field of endeavor, Yamasaki teaches a wastewater treatment device (see Entire Abstract) comprising air supplied to micro-nano bubble generator (see ¶65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Turner by incorporating the apparatus (comprising micro-bubble generator) of Yamasaki because said apparatus provides the benefit of high-speed cleaning and achieves purification of polluted water (Yamaski, see ¶7) which is desirable in Turner for treating wastewater (Turner, see Abstract, lines 1-2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778